Citation Nr: 1124644	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-19 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a hip disorder, claimed as osteopenia of the hip.

2.  Entitlement to service connection for a back disorder, claimed as an osteoporosis of the back.


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 11, 1979 to December 21, 1979, and from June 30, 1991 to April 8, 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the Veteran's claims of entitlement to service connection for osteopenia of the right hip and osteoporosis of the back.

In January 2011, the Board solicited an expert medical opinion from a physician with the Veterans Health Administration (VHA) concerning whether the Veteran's claimed osteoporosis and osteopenia were related to vaccines that the Veteran received during his military service.  In March 2011, the Board received the requested VHA opinion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

As noted above, in March 2011, the Board received a VHA opinion addressing whether the Veteran's claimed osteoporosis and osteopenia disabilities were related to vaccines that the Veteran received during the his active duty military service.  The Veteran submitted an argument in response to this letter in June 2011.  This evidence has not been reviewed by the agency of original jurisdiction, and the Veteran affirmatively requested that the RO consider his argument in the first instance.  Without a waiver of consideration by the agency of original jurisdiction, the RO must consider this additional evidence and readjudicate the Veteran's claims.  See 38 C.F.R. §§ 19.37, 20.1304 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction is requested to review the Veteran's claims file, to specifically include evidence in the Veteran's claims file received since the claim was last adjudicated, and to complete any additional development that it deems necessary as a result of such review.

2.  After completing the above action, the Veteran's claims of entitlement to service connection for osteoporosis and osteopenia should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, the issues should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


